WRIGHT, Presiding Judge.
This is a domestic relations case. The parties were divorced in an action initiated by the wife. The judgment was entered on May 5, 1978. All matters relating to custody of children, their support and division of property were agreed upon and the agreement was incorporated in the judgment.
On July 24, 1978, the husband filed a motion to modify the judgment because of changed circumstances, discovery of matters unknown to him at the time of the divorce relating to the conduct of the wife, and fraud of the wife. The matter was heard orally by the court and modification was denied. The husband appealed. We affirm.
The sole issue is whether the trial court abused its discretion in refusing modification.
 We see no point in setting out a lengthy recitation of the testimony. It consisted of speculative accusations against the wife and mother, the alleged conduct of the eighteen-year-old son of the wife’s new husband toward the fifteen-year-old daughter of the parties and a general charge of failure to properly keep house and supervise the children. The trial judge saw the witnesses and heard the testimony. The matter of custody of children is for his discretion. The exercise of that discretion is presumed correct and will not be disturbed on appeal unless from the evidence there is shown clear and evident abuse. Rogers v. Rogers, 345 So.2d 1368 (Ala.Civ.App.1977). After examining the evidence we find no abuse of discretion in the denial of the petition to modify.
AFFIRMED.
BRADLEY and HOLMES, JJ., concur.